Exhibit 10.2
ASSET PURCHASE AGREEMENT
 






BY AND BETWEEN:




MEGAPPS VENTURES INC., a Nevada corporation having an office in 1255 W. Rio
Salado Parkway, Suite 215, Tempe, AZ 85281 (hereinafter referred to as the
“Corporation”);




GEORGI TANMAZOV, an individual residing in Germany (hereinafter referred to as
the “Owner”);


- And -


Incorporate Apps, Einzelunternehmen located at Berlin Germany (hereinafter
referred to as “Incorporate Apps”)

 




ASSET PURCHASE AGREEMENT

 






Dated as of October 16, 2015



 
 





--------------------------------------------------------------------------------

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of the 16th day of
October 2015, by and between MEGAPPS VENTURES INC., a Nevada corporation (the
“Corporation”), GEORGI TANMAZOV, an individual residing in Germany (“Owner”) and
INCORPORATE APPS EINZELUNTERNEHMEN, having offices in Berlin, Germany
(“Incorporate Apps”).


WHEREAS, Incorporate Apps is engaged in the business of developing Android and
Apple mobile applications (the “Business”);


WHEREAS, Owner owns all of the issued and outstanding equity interests of
Incorporate Apps;


WHEREAS, the Corporation desires to purchase and acquire certain of Incorporate
Apps’ assets, properties and contractual rights used in connection with the
Business, and Incorporate Apps desires to sell such assets, properties and
contractual rights to the Corporation;


NOW THEREFORE in consideration of the mutual covenants, representations and
warranties, which are to be made and performed by the respective Parties, it is
hereby agreed as follows:


ARTICLE I INTERPRETATION


Section 1.01. Definitions. The following terms when used in this Agreement shall
have the meanings hereby assigned to them:


“Action” means any claim, action, suit, formal or informal arbitration or
mediation, inquiry, proceeding or investigation by or before any Governmental
Entity or private authority;


“Business Day” shall mean any day other than a day which is a Saturday, a Sunday
or a statutory holiday in Tempe, Arizona;


“Closing” shall mean the closing of the transactions contemplated by this
Agreement; “Effective Date” shall mean October 5th, 2015;
“Effective Time” shall mean 12:01 a.m. MST on the Effective Date;


“Encumbrance” shall mean any mortgage, charge, pledge, lien, (otherwise than
arising by statute or operation of law), equities, hypothecation or other
encumbrance, priority or security interest, pre-emptive right deferred purchase,
title retention, leasing, sale-and- repurchase or sale-and-leaseback arrangement
whatsoever over or in any property, assets

--------------------------------------------------------------------------------

or rights of whatsoever nature and includes any agreement for any of the same
and reference to “Encumbrances” shall be construed accordingly;


“Escrow” shall mean the holding of the Escrow Funds pending completion of the
transactions set forth herein;


“Escrow Holder” shall mean Flippa Escrow, with offices located in San Francisco,
California;


“Governmental Entity” shall mean any court or tribunal in any jurisdiction or
any federal, state, municipal or other governmental body, agency, authority,
department, commission, board or instrumentality;


“Liabilities” means all debts, liabilities and obligations, whether legal or
equitable, accrued or fixed, absolute or contingent, matured or unmatured,
determined or determinable, foreseen or unforeseen, ordinary or extraordinary,
patent or latent,  including those arising under any applicable law, rule or
regulation, or Action and those arising under any contract, agreement,
arrangement, commitment or undertaking;


“Party” shall mean a Person, which is bound by this Agreement;


“Person” shall mean any individual, firm, company, government, state or agency
of a  state or any joint venture, association or partnership (whether or not
having separate legal personality);


“Regulations” shall mean all statutes, laws, codes, treaties, ordinances,
decrees, rules, orders and regulations in effect from time to time and made by
governments or Governmental Entities having jurisdiction over the Corporation,
the Owner, or the Business;


“US” shall mean United States of America.


ARTICLE II ASSET PURCHASE


Section 2.01. Agreement of Asset Purchase. Subject to and upon the terms and 
conditions of this Agreement, the Corporation agrees to pay to Incorporate Apps
for the Assets (defined below) $92,500 US Dollars (the “Purchase Price”) and the
Owner agrees to cause the assets, properties and contractual rights used in
connection with the Business as described in Schedule A (collectively, the
“Assets”) to be assigned to the Corporation (the “Asset Purchase”) as follows:


(a)
Upon execution of this Agreement:

 
1.
the Corporation shall pay $46,250 US Dollars directly to Incorporate Apps’ bank
account;

--------------------------------------------------------------------------------

2.
the Corporation shall place $46,250 US Dollars (“Escrow Funds”) into Escrow with
the Escrow Holder pending full and complete performance of all of Owner’s
obligations under this Agreement and the Closing; and



3.
the Owner and Incorporate Apps shall cause the Financial Statements (as such
term is defined below in Section 5.09(a)), all accounting and other documents of
Incorporate Apps including, but not limited to, all financial statements from
September 2013 through September 2015, and all supporting invoices, contracts,
agreements, bank statements and tax filings, copies of which shall be made
available to the Corporation’s auditor.



(b)
Following execution of this Agreement and placement into Escrow of those items
described above in subsection (a) of this Section 2.01, the Corporation’s
auditor shall review and audit the accounting and other documents placed into
Escrow by the Owner. Upon the auditor’s completion of such review and audit and
contingent upon the auditor’s satisfaction that such records are complete and
satisfactory,  then  the transactions contemplated hereby shall be completed and
the parties shall proceed to closing (the “Closing”)



(c)
Upon Closing, the Escrow Holder shall release the Escrow Funds to Incorporate
Apps and release all of the records provided by Owner and/or Incorporate Apps to
the Corporation.



(d)
In the event that either party does not fulfill its obligations set forth herein
or if the Corporation terminates this Agreement, then the Escrow Funds will be
released from Escrow and returned to the Corporation and any other portion of
the Purchase Price paid to Incorporate Apps or the Owner will be retuned
immediately to the Corporation.



Section 2.02. Closing Location. The Closing of the Asset Purchase and the other
transactions contemplated by this Agreement will occur as soon as possible (the
“Closing Date”), at the offices of the Escrow Agent.


Section 2.03. Incorporate Apps’ and Owner’s Closing Documents. At the Closing,
Incorporate Apps and Owner shall tender, or cause to be tendered, to
Corporation:


(a)
A Bill of Sale for the Assets and an Assignment of the Assets to the Corporation
and such other separate instruments as Corporation reasonably requests;

 
(b)
Accounting and other documents of Incorporate Apps including, but not limited
to, all financial statements from September 2013 through September 2015, and all
supporting invoices, contracts, agreements, bank statements and tax filings, all
in a form acceptable to the Corporation’s auditor; and

--------------------------------------------------------------------------------

(c)
A resolution from Incorporate Apps and Owner certifying that the conditions in
Section 8.01(b) have been satisfied.



Section 2.04. Corporation’s Closing Documents. At the Closing, the Corporation
will tender, or cause to be tendered, to Owner:


(a)
the Escrow Funds; and



(b)
A certificate executed by a duly appointed officer of the Corporation certifying
that the conditions in Section 9.01(b) have been satisfied.



Section 2.05.  Non-Assumption of Liabilities.  Corporation shall not, by the
execution  and performance of this Agreement or otherwise (including under
theories of successor liability), assume, become responsible for or incur any
Liability of any nature of Incorporate Apps or Owner or any other Person.
Incorporate Apps and Owner agree that they shall pay and discharge all such
Liabilities as and when they become due and payable.


Section 2.06. Post-Closing Matters. Corporation and Owner agree that following
the Closing:


(a)
Corporation shall cause Owner to be appointed to the Board of Directors of the
Corporation, and such appointment and board position shall be subject to the
Corporation’s governing documents as such may be amended from time to time, and
applicable law. As a director, Owner shall, among other things, provide advice
to the Corporation, from time to time, regarding the Corporations operations and
potential acquisitions.



(b)
Corporation shall employ Owner and Owner shall continue maintaining the Assets
during the period of his employment. The compensation during the period of
employment will consist of (i) a fixed salary of $600 per month, and (ii) 20% of
all profits generated from the Assets during the period of Owner’s employment
with the Corporation (which may be paid to Owner or a beneficiary of his
choosing). Owner’s employment can be terminated by Corporation or Owner, for any
or no reason, upon sixty

(60) days advance notice. Upon termination, Corporation shall have no further
obligation to pay any compensation to Owner.   Profits will be Totalrevenue
minus Totalexpenses.


(c)
In the event that within 120 days after the Closing Date the Corporation (i)
sells all, or substantially all of the Assets to an entity controlled by the
Corporation or its owners, or (ii) conducts a reverse takeover with another
entity, then the Owner shall receive an ownership interest of 0.5% of the issued
and outstanding shares of such entity obtaining the Assets, calculated at the
time the Assets are deemed to be acquired by such entity.




--------------------------------------------------------------------------------

ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.01. Each Party represents and warrants to the other Party that each of
the warranties it makes is accurate in all respects and not misleading as at the
date of this Agreement and at the Closing Date.


Section 3.02. Each Party undertakes to disclose in writing to the other Party
anything which is or may constitute a breach of or be inconsistent with any of
the warranties immediately upon the same coming to its notice at the time of and
after Closing.


Section 3.03. Each Party agrees that each of the warranties it makes shall be
construed as a separate and independent warranty and (except where expressly
provided to the contrary) shall not be limited or restricted by reference to or
inference from the terms of any other warranty or any other term of this
Agreement.


Section 3.04. Each Party acknowledges that the restrictions contained in Section
12.07 (Public Notices) shall continue to apply after the Closing or Termination
under this Agreement without limit in time.


Section 3.05. All representations, warranties, covenants and agreements
contained in this Agreement on the part of each of the Parties shall survive the
Effective Date and the Assignment. If no claim shall have been made under this
Agreement against a Party with respect to any incorrectness in or breach of any
representation or warranty made by that Party in this Agreement within six
months following the Effective Date, that Party shall have no further liability
with respect to the representation or warranty.


Section 3.06. The representations and warranties contained in clauses 3.01 and
3.02 herein of this Agreement shall be deemed to apply to all and shall not
merge or diminish as a result of the Asset Purchase as contemplated hereunder.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE CORPORATION


Section 4.01. Organization, Standing and Authority; Foreign Qualification. The
Corporation is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite corporate
power and authority to own, lease and operate its properties and to conduct its
business as presently conducted and as proposed to be conducted and is duly
qualified or licensed as a foreign corporation in good standing in each
jurisdiction in which the character of its properties or the nature of its
business activities require such qualification.

Section 4.02.   Corporate Authorization. The execution, delivery and performance
by    the Corporation of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
of the Corporation, and this Agreement constitutes a valid and binding agreement
of the Corporation.

--------------------------------------------------------------------------------



Section 4.03. No Conflict.  The  execution,  delivery  and  performance  of 
this Agreement and the completion of the transactions contemplated herein will
not:


(a)
Violate any provision of the Articles of Incorporation, By-laws or other charter
or organizational document of the Corporation;

(b)
Violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, or any
agreement with, or condition imposed by, any governmental or regulatory body,
foreign or domestic, binding upon the Corporation or upon the assets or business
of the Corporation; or

(c)
Violate any statute, law or regulation of any jurisdiction as such statute, law
or regulation relates to the Corporation or to the properties or business of the
Corporation.



Section 4.04. Brokerage. No broker or finder has acted, directly or indirectly,
for the Corporation nor did the Corporation incur any finder’s fee or other
commission, in connection with the transactions contemplated by this Agreement.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE OWNER AND INCORPORATE APPS


The Owner and Incorporate Apps represent and warrant to the Corporation as
follows:


Section 5.01. Organization,  Standing  and  Authority;  Foreign  Qualification. 
Incorporate Apps is a company duly organized, validly existing and in good
standing under the laws of Germany and has all requisite corporate power and
authority to own, transfer and assign the Assets and to conduct its business as
presently conducted and as proposed to be conducted and is duly qualified or
licensed as a foreign company in good standing in each jurisdiction in which the
character of its properties or the nature of its business activities require
such qualification. The Owner owns all of the issued and outstanding equity
interests of Incorporate Apps and no Person other than the Owner has any right
to vote such equity interests.


Section 5.02.  Authorization. The execution, delivery and performance by the
Owner   and Incorporate Apps of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Owner and Incorporate Apps and all necessary
action on the part of the Owner and Incorporate Apps. The Owner and Incorporate
Apps have duly executed and delivered this Agreement and this Agreement
constitutes a valid and binding agreement  of the Owner and Incorporate Apps.


Section 5.03. Title to the Assets. Upon completion of the Assignment, the
Corporation shall be the beneficial and record holder of the Assets, without any
Encumbrances thereon.
 



--------------------------------------------------------------------------------

Section 5.04. Tax Advice. Owner is responsible for obtaining such legal,
including tax, advice as it considers necessary or appropriate in connection
with the execution, delivery and performance by it of this Agreement and the
transactions contemplated herein.


Section 5.05 No Conflict. The execution, delivery and performance of this
Agreement and the completion of the transactions contemplated herein will not:


(a)
Violate any provision of the Articles or Certificate of Incorporation, By-laws
or other charter or organizational document of Incorporate Apps or the terms and
conditions of any agreements pertaining to any of the Assets;



(b)
Violate, conflict with or result in the breach of any of the terms of, result in
any modification of the effect of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time or both
constitute) a default under, any contract to which Owner or Incorporate Apps is
a party or by or to which either of its assets or properties, including the
Assets, may be bound or subject;



(c)
Violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, or any
agreement with, or condition imposed by, any governmental or regulatory body,
foreign or domestic, binding upon Owner, Incorporate Apps or upon any of the
Assets;



(d)
Violate any statute, law or regulation of any jurisdiction as such statute, law
or regulation relates to Owner, Incorporate Apps or to any of the Assets; or



(e)
Result in the breach of any of the terms or conditions of, constitute a default
under, or otherwise cause an impairment of, any permit or license held by
Incorporate Apps or any of the Assets.



Section 5.06. Compliance with Laws. To the best of Owner’s and Incorporate Apps’
knowledge, Incorporate Apps is not in violation of any applicable order,
judgment, injunction, award or decree nor is it in violation of any federal,
state, local or foreign law, ordinance or regulation or any other requirement of
any governmental or regulatory body, court or arbitrator, other than those
violations which, in the aggregate, would not have a material adverse effect on
Incorporate Apps or any of the Assets and Incorporate Apps  has not received
written notice that any violation is being alleged.
 
Section 5.07.  Material Information.   This Agreement, the Schedules attached
hereto   and all other information provided, in writing, by Owner or Incorporate
Apps or representatives thereof, to the Corporation, taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make any statement contained herein or therein not misleading.
There are no facts or conditions which have not been disclosed to the
Corporation in writing which, individually or in the aggregate, could have a
material adverse effect on Owner or Incorporate Apps or a material adverse
effect on the ability of Owner to perform any of its obligations pursuant to
this Agreement or on the ability of Incorporate Apps or the Corporation to
operate any of the Assets.

--------------------------------------------------------------------------------

Section 5.08. Actions and Proceedings. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against or involving Incorporate Apps.
There are no actions, suits or claims or legal, regulatory, administrative or
arbitration proceedings pending or, to the knowledge of Incorporate Apps,
threatened against or involving Incorporate Apps, its assets or any of the
Assets.


Section 5.09.  Financial Statements.  (a) Owner has, or will have prior to the
Closing  Date, provided to the Corporation financial statements pertaining to
the Assets and the Business for the last three (3) fiscal years ended
immediately prior to the date of this Agreement that are an accurate portrayal
of the operations of the Assets and the Business (the “Financial Statements”).


(b) The Financial Statements shall be true, correct and complete in all material
respects and fairly present the financial condition of the Assets and the
Business.


Section 5.10. Status of Assets and the Business. The Assets and the Business
are, and at the time of the Asset Purchase and the Closing shall be, in good
standing and free from any Encumbrances whatsoever.


Section 5.11.  Brokerage.  No broker or finder has acted, directly or
indirectly, for   Owner or Incorporate Apps nor has Owner or Incorporate Apps
incurred any obligation  to pay any brokerage, finder’s fee or other commission
in connection with the  transactions contemplated by this Agreement.


ARTICLE VI
COVENANTS AND AGREEMENTS OF OWNER


Section 6.01. Conduct of Businesses in the Ordinary Course. From the date of
this Agreement to the Closing Date, Owner shall cause Incorporate Apps to
conduct its business substantially in the manner in which it is currently
conducted.


Section 6.02.     Preservation of Permits and Services.  From the date of this
Agreement  to the Closing Date, Owner shall cause Incorporate Apps to use its
best efforts to preserve any permits and licenses in full force and effect and
to keep available the services, and preserve the goodwill, of its present
managers, officers, employees, agents, and consultants.


Section 6.03.   Conduct Pending the Closing Date.  From the date of this
Agreement to the Closing Date: (a) Owner shall cause Incorporate Apps to use its
best efforts  to conduct its affairs in such a manner so that, except as
otherwise contemplated or permitted by this Agreement, the representations and
warranties contained in Article V shall continue to be true and correct on and
as of the Closing Date as if made on and as of

--------------------------------------------------------------------------------

the Closing Date; and (b) Owner shall promptly notify Corporation of any event,
condition or circumstance that would constitute a violation or breach of this
Agreement by Owner or Incorporate Apps.


Section 6.04. Corporate Examinations and Investigations. Prior to the Closing
Date, Corporation shall be entitled, through its employees and representatives,
to make such reasonable investigation of the assets, liabilities, properties,
business and operations of Incorporate Apps, and such examination of the books,
records, tax returns, results of operations and financial condition of
Incorporate Apps. Any such investigation and examination shall be conducted at
reasonable times and under reasonable circumstances and Owner and his employees
and representatives, including without limitation, their counsel and independent
public accountants, shall cooperate fully with such representatives in
connection with such reasonable review and examination.


ARTICLE VII
COVENANTS AND AGREEMENTS OF CORPORATION


Section 7.01. Conduct of Corporation Pending the Closing.  From the date hereof 
through the Closing Date:


(a)
Corporation shall use its best efforts to conduct its affairs in such a manner
so that, except as otherwise contemplated or permitted by this Agreement, the
representations and warranties contained in Article IV shall continue to be true
and correct on and as of the Closing Date as if made on and as of the Closing
Date; and



(b)
Corporation shall promptly notify Owner of any event, condition or circumstance
occurring from the date hereof through the Closing Date that would constitute a
violation or breach of this Agreement by the Corporation.

 
ARTICLE VIII
CONDITIONS PRECEDENT TO THE OBLIGATION OF CORPORATION TO CLOSE


The obligations of the Corporation to be performed by it at the Closing pursuant
to this Agreement are subject to the fulfillment on or before the Closing Date,
of each of the following conditions, any one or more of which may be waived by
it, to the extent permitted by law:


 
Section 8.01.   Representations and Covenants.  (a)   The   representations  
and  warranties of Owner and Incorporate Apps contained in this Agreement shall
be true and correct on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date, except that any of such
representations and warranties that are given as of a particular date and relate
solely to a particular date or period shall be true as of such date or period;
and

--------------------------------------------------------------------------------

(b)          The Owner shall have performed and complied with all covenants and
agreements required by this Agreement to be performed or complied with by him or
Incorporate Apps on or before the Closing Date. The Owner shall have delivered
to the Corporation a certificate, dated the Closing Date, and signed by the
Owner to the foregoing effect.


Section  8.02.      Governmental Permits and Approvals.


(a)
              All approvals, authorizations, consents, permits and licenses from
governmental and regulatory bodies required for the transactions contemplated by
this Agreement and  to permit the business currently carried on by Incorporate
Apps to continue to be carried on substantially in the same manner immediately
following the Closing Date shall have been obtained and shall be in full force
and effect, and the Corporation shall have been furnished with appropriate
evidence, reasonably satisfactory to it, of the granting of such approvals,
authorizations, consents, permits and licenses; and



(b)
There shall not have been any action taken by any court, governmental or
regulatory body then prohibiting or making illegal on the Closing Date the
transactions contemplated by this Agreement.



Section 8.03.     Third Party Consents.  All consents, permits and approvals
from parties  to contracts with Incorporate Apps that may be required in
connection with the performance by Incorporate Apps hereunder or the continuance
of such contracts in full force and effect after the Closing Date, shall have
been obtained.


Section 8.04.    Litigation.  No action, suit or proceeding shall have been
instituted and   be continuing or be threatened by any person to restrain,
modify or prevent the carrying out of the transactions contemplated hereby, or
to seek damages in connection with such transactions, or that has or could have
a material adverse effect on Incorporate Apps, Owner, or on the Business.


Section 8.05. Due Diligence Review. The Corporation must have received results
satisfactory to it, in its sole discretion, from its due diligence review of
Owner, Incorporate Apps, the Business, and the Assets.


Section 8.06. Closing Documents. The Owner shall have executed and delivered the
documents described in Section 2.03 above.


ARTICLE IX
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE OWNER TO CLOSE


 
The obligations of Owner to be performed by him at the Closing pursuant to this
Agreement are subject to the fulfillment, on or before the Closing Date, of each
the

--------------------------------------------------------------------------------



following conditions, any one or more of which may be waived by him, to the
extent permitted by law:


Section 9.01.   Representations and Covenants.  (a)   The representations   and 
warranties of the Corporation contained in this Agreement shall be true and
correct on and as of the Closing Date with the same force and effect as though
made on and as of  the Closing Date, except that any of such representations and
warranties that are given as of a particular date and relate solely to a
particular date or period shall be true as of such date or period; and


(b) The Corporation shall have performed and complied with all covenants and
agreements required by this Agreement to be performed or complied with by it on
or before the Closing Date. The Corporation shall have delivered to Owner a
certificate dated the Closing Date, and signed by an authorized signatory of the
Corporation to the foregoing effect.


Section 9.02.        Governmental Permits and Approvals. (a) All approvals,
authorizations, consents, permits and licenses from governmental and regulatory
bodies required for the transactions contemplated by this Agreement and to
permit the business currently carried on by the Corporation to continue to be
carried on substantially in the same manner immediately following the Closing
Date shall have been obtained and shall be in full force and effect, and Owner
shall have been furnished with appropriate evidence, reasonably satisfactory to
him, of the granting of such approvals, authorizations, consents, permits and
licenses; and


(b)
There shall not have been any action taken by any court, governmental or
regulatory body then prohibiting or making illegal on the Closing Date the
transactions contemplated by this Agreement.



Section 9.03.    Litigation.  No action, suit or proceeding shall have been
instituted and   be continuing or be threatened by any person to restrain,
modify or prevent the carrying out of the transactions contemplated hereby, or
to seek damages in connection with such transactions, or that has or could have
a material adverse effect on the Corporation.


Section 9.04.  Closing  Documents.  The  Corporation  shall  have  executed  and
delivered the documents described in Section 2.04 above.

Section  10.01.   Termination.
 
ARTICLE X TERMINATION


(a)
Notwithstanding anything to the contrary in this Agreement, this Agreement may
be terminated and the Asset Purchase and the other transactions contemplated by 
this Agreement shall be abandoned at any time prior to the Closing:

 
(i)
by mutual written consent of Owner and the Corporation;

--------------------------------------------------------------------------------



(ii)
by either Owner or the Corporation in the event that a temporary restraining
order, preliminary or permanent injunction or other judicial order preventing
the consummation of the Asset Purchase or any of the other transactions 
contemplated hereby shall have become final and non-appealable; provided, that,
the party seeking to terminate this Agreement pursuant to this clause (ii) shall
have used all commercially reasonable efforts to have such order, injunction or
other order vacated;



(iii)
by the Corporation (a) if the Corporation is not then in material breach of this
Agreement and if there shall have been any breach by Owner (which has not been
waived) of one or more of its representations or warranties, covenants or
agreements set forth in this Agreement, which breach or breaches (A) would give
rise to the failure of a condition set forth in Article VIII, and (B) shall not
have been cured within thirty (30) days following receipt by Owner of written
notice of such breach, or such longer period  in the event that such breach
cannot reasonably be expected to be cured within such 30-day period and Owner is
diligently pursuing such cure, or (b) if the Corporation has not received
results satisfactory to it, in its sole discretion, from its due diligence
review of Owner, Incorporate Apps, the Business, or the Assets;



(v) by Owner if he is not then in material breach of this Agreement and if there
shall have been any breach by the Corporation (which has not been waived) of one
or more of its representations or warranties, covenants or agreements set forth
in this Agreement, which breach or breaches (A) would give rise to the failure
of a condition set forth in Article IX, and (B) shall not have been cured within
thirty (30) days following receipt by the Corporation of written notice of such
breach; or


(b)
In the event of termination by Owner or the Corporation pursuant to this Section
10.01, written notice thereof shall forthwith be given to the other Party and
the transactions contemplated by this Agreement shall be terminated, without
further action by any Party.



Section 10.02. Effect of Termination. If this Agreement is terminated and  the 
transactions contemplated hereby are abandoned as described in Section 10.01,
this Agreement shall become null and void and of no further force and effect,
except for the provisions of (i) Section 10.01 and this Section 10.02; and (ii)
Section 12.07 relating to publicity. Nothing in this Section 10.02 shall be
deemed to release any Party from any liability for any breach by such Party of
the terms, conditions, covenants and other provisions of this Agreement or to
impair the right of any Party to compel specific performance by any other Party
of its obligations under this Agreement.


ARTICLE XI NOTICE


Section  11.01.    Service of Notice
 
All notices, requests, consents and other communications required or permitted
hereunder shall be deemed to be served properly if served (i) when delivered if
delivered personally (including by courier); (ii) on the third day after
mailing, if mailed postage prepaid, by

--------------------------------------------------------------------------------



registered or certified mail (return receipt requested); (iii) on the day after
mailing if sent by a nationally recognized overnight delivery service which
maintains records of the  time, place and recipient of delivery; or (iv) upon
receipt of a confirmed transmission, if sent by telecopy or facsimile
transmission, in each case to the parties at the following addresses.


Section 11.02.     Addresses for Notices


The address for service of notices hereunder of each of the Parties shall be as
follows:


Corporation:                                        Megapps Ventures Inc.
1255 W. Rio Salado Pkwy, Suite 215 Tempe, AZ 85281

Owner: Georgi Tanmazov Firlstr. 34/36 12459 Berlin Germany



Incorporate  Apps:                        Firlstr. 34/36
12459 Berlin Germany

Section  11.03.                              Right to Change Address


A Party may change its address for service by notice to the other Parties, and
such changed address for service thereafter shall be effective for all purposes
of this Agreement.
 
ARTICLE XII MISCELLANEOUS PROVISIONS


Section 12.01. Assignment. The rights of the Parties shall not be assignable
without the prior written consent of the other Party, which assignment shall not
be unreasonably withheld.


Section 12.02. Expenses. Each Party to this Agreement will pay its own expenses
in connection with the negotiation of this Agreement, the performance of its
obligations hereunder, and the consummation of the transactions contemplated
herein.


Section 12.03. Governing Law. This Agreement shall be subject to and be
interpreted, construed and enforced in accordance with the laws in effect in the
State of Arizona applicable therein to the exclusion of any conflicts of laws
rules, which would refer the matter to the laws of another jurisdiction. Each
Party accepts the exclusive jurisdiction of the courts of the State of Arizona
and all courts of appeal there from.
 
Section 12.04.  Time.  Time shall be of the essence in this Agreement.

--------------------------------------------------------------------------------



Section 12.05. No Amendment Except in Writing.  This Agreement may be amended 
only by written instrument executed by all of the Parties hereto.


Section 12.06. Further Assurances. The Parties shall with reasonable diligence
do all things and provide all reasonable assurances as may be required to
consummate the transactions contemplated by this Agreement, and each Party shall
provide such further documents or instruments required by any other Party as may
be reasonably necessary or desirable to effect the purpose of this Agreement and
to carry out its provisions, whether before or after the Effective Date.


Section 12.07. Notices. The Parties agree that all notices to third parties and
all other publicity concerning the transactions contemplated by this Agreement
shall be jointly planned and coordinated and no Party shall act unilaterally in
this regard without the prior approval of the others, such approval not to be
unreasonably withheld.


Section 12.08. Standstill Agreement. Unless and until this Agreement is
terminated pursuant to Article 10 without the Closing having taken place, Owner
and Incorporate Apps shall not, directly or indirectly, solicit offers for the
Assets, for the capital stock of Incorporate Apps or for a merger or
consolidation involving Incorporate Apps, or  respond to inquiries from, share
information with, negotiate with or in any way facilitate inquiries or offers
from, third parties who express or who have expressed an interest in acquiring
Incorporate Apps or the Business by merger, consolidation or  other combination
or by acquiring any of the capital stock or material Assets of Incorporate Apps.
The Owner shall not vote his stock in favor of any such transaction. Incorporate
Apps and the Owner shall notify the Corporation immediately if any Person makes
any proposal, offer, inquiry or contact with respect to any of the foregoing.


IN WITNESS WHEREOF the Parties have executed this Asset Purchase Agreement on
the date first above written.
 


[image4.jpg]
 
MEGAPPS VENTURES
INC.,                                                                                                          OWNER
a Nevada corporation


[image5.jpg]
 
By:                                      
Name:        Chan Set
Kuan                                                                                          Georgi
Tanmazov Title:  President




INCORPORATE APPS
a German company
[image6.jpg]
By:                                      
Name:  Georgi Tanmazov
Title: Einzelunternehmer
 

--------------------------------------------------------------------------------

 
Schedule “A”
 IDENTIFICATION  THE ASSETS
 
Corporate websites, twitter, facebook and youtube accounts. List of applications
included in the Assets under the Agreement:


1.
Battery Percentage Icon



-
display the percentage left of the battery on an Android device



2.
Berlin Police Crime Watch



3.
Hamburg Police Crime Watch



-
displaying crimes in Berlin and Hamburg, Germany. Reports provided by the local
police office via public RSS Feeds (not official apps)



4 -5 Broken Cracked Screen Prank (free and paid)


-
displays a crack on the phone - prank app



6-7 Call Guard (blocking of Calls on an Android device) - Free and paid


-
an app to block calls on an Android device



8.
Email my Text or Contacts



-
app to export Text messages or Contacts via Email or wifi direct on supported
Android devices



9.
Emergency Panic Button



-
app to help in a case of Emergency, serves as panic button and sends gps
coordinates and predefined text messages to preset contacts - calls a contact.
Android Wear Smartwatch support.



10-11 Fake GPS Location Spoofer - Free and Paid


-
fakes the location on an Android device to a predefined user location, works
with 3rd party apps.

 
12.
Find my Android phone

--------------------------------------------------------------------------------

-
In case of the Android phone being lost, the owner or others can track it via 
SMS commands sent to the lost phone



13.
Hide Caller ID



-
Automatically hides the caller ID for outgoing calls based on predefined setup
14-15 Hue NFC - free and paid

 
-
controls Hue Lamps via NFC chips and a supported Android device



16.
Open WiFi Scanner



-
app to automatically search for open and free wifi networks in the background



17.
Private Messenger (SMS Blocker)



-
default text messenger with the ability to block sms, hide sms threads as
private and more. Free with IAP



18-19 SMS Blocker (paid and free)


-
SMS blocker for older Android devices, supporting older Android devices, where
the user can choose a different default text messaging app.



20-21 Spoty (Location based reminder and profile changer) - free and paid


-
Location based reminder, profile changer based on proximity 22-23 Talking Caller
ID  free and paid

 
-
Text to speech app which recognizes the contact name and speaks it out loud for
incoming calls and SMS



24.  Teleport Transporter app


-
prank april fools app



25-26 The whip sound app from the Big Bang Theory - Free and Paid


-
the app used in an episode from the TV Series The Big Bang Theory - simulates a
whip sound on device shake whip motion

 
27-28 Total Call Control - free and paid

--------------------------------------------------------------------------------

-
an app to control incoming calls and outgoing calls - can initiate a call on
shake, answer or hang up a call on shake, volume control button press and more.



29-30 Walk and Text - paid


displays the camera view behind apps, has text messaging functionalities iOS
Apple Apps
31. WalkNText


-
the equivalent of the Android app, paid version for iPhone/iPods and iPad
Tablets







 

